internal_revenue_service national_office technical_advice_memorandum feb number release date third party contact none index no control no tam-117417-99 cc dom p si b8 district_director taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer issues is taxpayer liable for the excise_tax imposed on the sale of its automobile truck chassis by sec_4051 of the internal_revenue_code because taxpayer’s chassis fail to meet the exception for certain specially designed mobile_machinery for nontransportation functions described in sec_48_4061_a_-1 of the manufacturers and retailers excise_taxes regulations mobile_machinery exception if taxpayer is liable for the excise_tax imposed by sec_4051 are the telescoping aerial cranes aerial lifts aerial lift crane combinations and accessories aerial equipment and outriggers that taxpayer installs on chassis parts and accessories sold on or in connection with the chassis if taxpayer is not liable for the excise_tax imposed by sec_4051 on aerial equipment and outriggers how should the retail price of the chassis be allocated between taxable and nontaxable items conclusions taxpayer is liable for the excise_tax imposed by sec_4051 because taxpayer’s chassis fail to meet the mobile_machinery exception taxpayer is not liable for the tax imposed by sec_4051 on aerial equipment and outriggers because the aerial equipment and outriggers are not parts and accessories the retail price of the chassis should be allocated between taxable and nontaxable items in accordance with revrul_69_394 1969_2_cb_206 facts taxpayer manufactures and sells truck mounted aerial equipment taxpayer only manufactures aerial equipment that has extended horizontal reaches in excess of feet without readily removable extensions taxpayer installs its aerial equipment on standard over the road chassis that taxpayer purchases from truck manufacturers taxpayer also installs front and rear outriggers on the chassis these outriggers stabilize the truck when the aerial equipment is in use taxpayer does not resell chassis without aerial equipment installed on the chassis taxpayer rarely sells aerial equipment that is not installed on a chassis all the chassis at issue have a gross vehicle weight gvw rating in excess of big_number pounds the weight of a chassis with aerial equipment installed is less than the gvw rating of the chassis most of the bodies at issue have integrated platform flatbeds that range in length from feet to feet in certain instances the lengths may be to feet shorter when storage boxes are installed for aerial equipment supplies the aerial units are mounted behind the tandem axle of the chassis and extend forward over the flatbeds and chassis cabs there is empty space beneath the boom and on either side of the boom in addition there is approximately inches to inches of empty space behind the trailing edge of the base plate taxpayer represents that the vehicles are usually used to transport the aerial cranes and related tools and supplies advertising signs and construction materials are usually carried in a separate vehicle or a towed trailer however signs also are carried on the chassis to job sites for installation law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of an automobile truck chassis and the parts and accessories sold on or in connection with the automobile truck chassis sec_145 a -1 a of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis is taxable only if the chassis is sold as a component part of a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 sec_48_4061_a_-1 provides a three part test to determine if a vehicle meets the mobile_machinery exception to the tax imposed by sec_4051 each part of this test must be met to qualify for the exception the second part of the test described in sec_48_4061_a_-1 requires that the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation sec_48_4061_b_-2 provides that the term parts or accessories includes any article the primary use of which is to improve repair replace or serve as a component part of an automobile truck or bus chassis or body or other automobile chassis or body or taxable tractor any article designed to be attached to or used in connection with such chassis body or tractor to add to its utility or ornamentation and any article the primary use of which is in connection with such chassis body or tractor whether or not essential to its operation or use an article is not a taxable part or accessory even though it is designed to be attached to the vehicle or to be primarily used in connection with the vehicle if the article is in effect the load being transported and the primary function of the article is to serve a purpose unrelated to the vehicle revrul_81_71 1981_1_cb_496 holds that a chassis that has a reinforced box-type frame that is specially designed to withstand torsional stresses imposed by the articulation of the crane built-in hydraulic reservoirs and controls for operating the crane and a rear axle walking beam suspension system that is welded directly to the chassis frame without load cushions or springs is specially designed to serve only as a mobile carriage and mount for the crane revrul_76_117 1976_1_cb_338 holds that an article is not subject_to tax if it is designed to perform a job site function in connection with the nontaxable equipment on a vehicle such as a power derrick ladder tower or earth borer rather than a function connected with the vehicle itself the fact that this article may be attached to or installed on a taxable body or chassis is not material this revenue_ruling refers to 366_fsupp_602 s d ohio in this case the court concluded that an outrigger assembly installed on a truck chassis was not a part or accessory of a taxable chassis the truck was used to transport a mobile aerial platform for workmen and the only function of the outrigger assembly was to stabilize the truck while this platform was in operation revrul_75_88 1975_1_cb_341 established a rebuttable_presumption that cranes which exceed feet in extended horizontal reach without readily removable extensions are not designed or primarily used for loading and unloading the trucks upon which they are mounted revrul_69_394 1969_2_cb_206 describes methods for determining the price of taxable articles when taxable articles are sold in combination with nontaxable items and established prices for the taxable and nontaxable items do not exist during an examination of taxpayer the district_director determined that the vehicles at issue failed the mobile_machinery exception test because their chassis had not been specially designed to serve only as a mobile carriage and mount for the aerial equipment the chassis at issue have the capacities to carry loads in addition to the aerial equipment taxpayer installs the installation of the aerial equipment does not cause the vehicles to exceed their weight capacities after installation of the aerial equipment the vehicles’ flatbeds have empty space that can accommodate additional loads therefore the chassis’ load carrying capacities are not limited to serving only as a mobile carriage and mount for the aerial equipment taxpayer argues that loading vehicles so as to maximize the vehicles’ weight carrying capacities shortens the useful lives of the vehicles furthermore the gvw ratings of the vehicles can be in excess of state imposed road weight limits taxpayer also argues that a load on any of the vehicles’ flatbeds would interfere with the operation of the aerial equipment the size and weight of any additional loads the chassis can carry as well as the frequency with which the chassis are used to carry additional loads are immaterial because the second part of the mobile_machinery exception test requires that the chassis be specially designed to serve only as a mobile carriage and mount for the equipment involved therefore the vehicles’ capacities to carry any additional loads regardless of size weight or frequency disqualify the vehicles from meeting the sec_48_4061_a_-1 test taxpayer’s argument that an additional load on any of the vehicles’ flat beds would interfere with the operation of the aerial equipment is ineffective because the sec_48_4061_a_-1 test requires that the designed to serve only as a mobile carriage or mount test must be met whether or not such machinery or equipment is in operation if the aerial equipment is not in use the vehicles’ flat beds are available to carry additional loads taxpayer’s aerial equipment has extended horizontal reaches in excess of feet without readily removable extensions having these characteristics the aerial equipment meets the presumption in revrul_75_88 that the aerial equipment is not designed to load and unload the trucks upon which they are mounted therefore the aerial equipment is not taxable under sec_4051 the outriggers that serve to stabilize the aerial equipment when in use are not parts or accessories of the taxable chassis because the outriggers perform a job site function in connection with the nontaxable aerial equipment as described in revrul_76_117 the aerial equipment and outriggers are not taxable however they are mounted on taxable chassis taxpayer does not separately sell chassis and rarely sells aerial equipment separate from chassis these facts make it appropriate to use revrul_69_394 to apportion the sales_price between the taxable chassis and the nontaxable aerial equipment taxpayer made no argument against using this revenue_ruling for this purpose caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
